Case 5:19-cv-00923-EEF-MLH Document 28 Filed 04/19/21 Page 1 of 2 PageID #: 532




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

JAMES L. COLVIN #84581-012/102489                  CIVIL ACTION NO. 19-923 SEC P

VERSUS                                             JUDGE ELIZABETH E. FOOTE

ROBERT TANNER                                      MAGISTRATE JUDGE HORNSBY


                                            ORDER

        Before the Court is Petitioner’s motion for reconsideration of the Court’s judgement

 adopting the Magistrate Judge’s Report and Recommendation and denying Petitioner’s

 motion to amend his complaint to add a claim pursuant to McCoy v. Louisiana, 138 S. Ct.

 1500 (2018). Record Document 22. Petitioner argues that the Court’s ruling regarding his

 motion to amend is clearly erroneous because it was based on the 28 U.S.C. §

 2244(b)(2)(A) rule regarding second or successive habeas petitions and that rule is

 inapplicable to his situation. Id. at 1. Petitioner asserts that his petition asserting a McCoy

 claim is better classified as a claim “brought on ‘Direct Review’ pursuant to 28 U.S.C. [§]

 2244(d)(1)(A) because McCoy [sic] was decided in May 2018” and his “state conviction

 was not made final until February 11, 2019.” Id.

        This argument is unpersuasive. First, this Court is not directly reviewing any of

 Petitioner’s claims because a federal habeas petition is collateral review, not direct review.

 Wall v. Kholi, 562 U.S. 545, 552 (2011). Second, as this Court has already held, when the

 Louisiana Supreme Court issued a final ruling dismissing Petitioner’s application for post-

 conviction relief in February 2019, this was not a new judgment such that Petitioner is

 entitled to file the instant habeas petition without meeting the second or successive

                                               1
Case 5:19-cv-00923-EEF-MLH Document 28 Filed 04/19/21 Page 2 of 2 PageID #: 533




 petition requirements of § 2244(b). Record Document 7 at 1-2. Petitioner’s motion for

 reconsideration [Record Document 22] is therefore DENIED.

        THUS DONE AND SIGNED this 19th day of April, 2021.




                                       ELIZABETH ERNY FOOTE
                                       UNITED STATES DISTRICT JUDGE




                                          2
